—In an action to set aside a stipulation of settlement in a matrimonial action, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Bucaria, J.), entered June 12, 1997, which, after a nonjury trial, is in favor of the defendant and against him, dismissing the complaint.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly dismissed the complaint seeking to set aside the stipulation of settlement in the matrimonial action. There was no evidence that the stipulation was the result of overreaching, fraud, collusion, or mistake, or that its terms were unconscionable (see, Matter of Dillon v Dillon, 257 AD2d 621; Roth v Evangelista, 248 AD2d 369; Harragan v Harragan, 204 AD2d 686). Moreover, the record supports the Supreme Court’s finding that the plaintiff assented to the terms of the stipulation (cf., Hallock v State of New York, 64 NY2d 224, 231; 1420 Concourse Corp. v Cruz, 175 AD2d 747).
*249The plaintiffs remaining contention is without merit. Joy, J. P., S. Miller, Friedmann and Florio, JJ., concur.